137 Nev., Advance Opinion          53
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DEKKER/PERICH/SABATINI LTD.;                           No. 81459
                 NEVADA BY DESIGN, LLC, D/B/A
                 NEVADA BY DESIGN; MELROY
                 ENGINEERING, INC., D/B/A MSA
                 ENGINEERING CONSULTANTS; JW
                 ZUNINO & ASSOCIATES, LLC; NINYO
                 AND MOORE GEOTECHNICAL
                                                                           HLED
                 CONSULTANTS; RICHARDSON                                       SEP 2 3 2021
                 CONSTRUCTION, INC.; THE                                ELI Jr iTH A. &HO' N
                                                                      CLEF" 0' SUPoqslIE OUr
                 GUARANTEE COMPANY OF NORTH
                                                                     BY ,...
                 AMERICA USA; AND JACKSON                                      19• F DEPUri CLEM.

                 FAMILY PARTNERSHIP LLC, D/B/A
                 STARGATE PLUMBING,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE
                 TREVOR L. ATKIN, DISTRICT JUDGE,
                 Respondents,
                   and
                 CITY OF NORTH LAS VEGAS,
                 Real Party in Interest.



                               Original petition for a writ of mandamus or, alternatively,
                prohibition.
                               Petition denied.


                W&D Law, LLP, and John T. Wendland and Anthony D. Platt, Henderson,
                for Petitioners Dekker/Pericb/Sabatini Ltd. and Nevada By Design, LLC,
                dba Nevada By Design.



SUPREME COURT
     OF
   NEVADA

0 RI
                                                                                     21- WHIZ--
                      W&D Law, LLP, and Jeremy R. Kilber, Henderson,
                      for Petitioner Melroy Engineering, Inc., dba MSA Engineering Consultants.

                      Clyde & Co US LLP and Dylan P. Todd and Lee H. Gorlin, Las Vegas,
                      for Petitioner JW Zunino & Associates, LLC.

                      Wilson Elser Moskowitz Edelman & Dicker, LLP, and Jorge A. Ramirez,
                      Harry Peetris, and Jonathan C. Pattillo, Las Vegas,
                      for Petitioner Ninyo & Moore Geotechnical Consultants.

                      Parker, Nelson & Associates, Chtd., and Theodore Parker and Jennifer A.
                      DelCarmen, Las Vegas,
                      for Petitioners Richardson Construction, Inc., and The Guarantee Company
                      of North America USA.

                      Lincoln, Gustafson & Cercos, LLP, and Shannon G. Splaine and Paul D.
                      Ballou, Las Vegas; Resnick & Louis, P.C., and Paul A. Acker, Las Vegas,
                      for Petitioner Jackson Family Partnership LLC, dba Stargate Plumbing.

                      Snell & Wilmer LLP and Richard C. Gordon, Kelly H. Dove, Aleem A.
                      Dhalla, and Gil Kahn, Las Vegas,
                      for Real Party in Interest.




                      BEFORE THE SUPREME COURT, PARRAGUIRRE, STIGLICH, and
                      SILVER, JJ.


                                                      OPINION

                      By the Court, SILVER, J.:
                                  In this writ proceeding, petitioning contractors and
                      subcontractors assert that the district court properly dismissed the City of
                      North Las Vegas's construction defect claims against them as precluded by
                      the former six-year statute of repose and that the district court thereafter
                      lacked authority to revive those claims once a statutory amendment

SUPREME COURT
         OF
        NEVADA
                                                           2
tO) I         4rpro
                extending the repose period became effective, since the original complaint
                was invalid and, by then, the claims had expired under the extended
                deadline as well. Because the Legislature expressly directed that the
                amended statute of repose apply retroactively, and because the City of
                North Las Vegas's action was filed within the extended deadline and
                remained pending when the amendment became effective, we conclude that
                the district court did not manifestly abuse or arbitrarily or capriciously
                exercise its discretion when it applied the extended repose period and
                revived the claims.
                                    FACTS AND PROCEDURAL HISTORY
                             The City of North Las Vegas (CNLV), real party in interest
                here, hired petitioner Dekker/Perich/Sabatini Ltd. to construct a fire
                station. Dekker then hired several subcontractors to assist in the
                construction. On July 13, 2009, CNLV recorded a notice of completion for
                the fire station.
                             Years later, CNLV noticed cracks in the building's foundation
                and walls. A 2017 investigation found that excessive settlement and
                expansive soil activity had damaged the building. At the time, NRS 11.202
                imposed a six-year repose period on construction defect actions. In 2019,
                however, the Legislature enacted Assembly Bill 421, which extended NRS
                11.202s repose period to ten years. 2019 Nev. Stat., ch. 361, § 7, at 2262.
                On July 11, 2019, after the six-year repose period had expired and before



                      'Many of those subcontractors have joined in the petition, including
                Nevada By Design, LLC, Melroy Engineering, Inc., JW Zunino &
                Associates, LLC, Ninyo and Moore Geotechnical Consultants, Richardson
                Construction, Inc., The Guarantee Company of North America USA, and
                Jackson Family Partnership LLC (collectively with Dekker/Perich/Sabatini,
                Dekker).
SUPREME COURT
     OF
    NEVADA
                                                    3
O   1447A WSW
                         the amendment took effect, CNLV filed the underlying complaint in this
                         case against Dekker.
                                     Dekker immediately moved to dismiss the action, arguing that
                         CNLVs claims were time-barred under NRS 11.202s six-year period of
                         repose. The district court heard the motion on September 30, 2019—the
                         day before A.B. 421s amendment to the repose period took effect—and on
                         October 14, 2019, the court issued a written order dismissing CNLVs
                         complaint based on the six-year statute of repose.
                                     Shortly thereafter, CNLV timely moved to alter the judgment
                         under NRCP 59(e), arguing that the ten-year statute of repose was now in
                         effect and governed its claims. Dekker countered that the claims were
                         statutorily barred when the complaint was filed and thus void ab initio and
                         unrevivable. Dekker also asserted that granting CNLVs motion would
                         violate its due process rights. The district court granted CNLV's motion to
                         alter the judgment, determining that NRS 11.202 applied retroactively and
                         constitutionally, and reinstated the claims. This writ petition followed.
                                                        DISCUSSION
                         We exercise our discretion to entertain the writ petition
                                     "A writ of mandamus is available to compel the performance of
                         an act which the law . . . [requires] as a duty resulting from an office, trust
                         or station, or to control a manifest abuse or an arbitrary or capricious
                         exercise of discretion."2 Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36,
                         39, 175 P.3d 906, 907-08 (2008) (internal quotation marks and footnote
                         omitted) (alterations in original). Mandamus is an extraordinary remedy,



                               2Dekkeralternatively seeks a writ of prohibition. In light of Dekker's
                         requested relief, we consider Dekker's petition as one for a writ of
                         mandamus.
SUPREME COURT
         OF
      NEVADA
                                                               4
10) 19-17A    cfeg,§i.
                   available only when there is no "plain, speedy and adequate remedy in the
                   ordinary course of law." NRS 34.170; see also Cote H., 124 Nev. at 39, 175
                   P.3d at 908.
                                  The decision to entertain a petition for a writ of mandamus is
                   within our sole discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev.
                   674, 677, 818 P.2d 849, 851 (1991). "Because an appeal is ordinarily an
                   adequate remedy, this court generally declines to consider writ petitions
                   challenging interlocutory district court orders." Helfstein v. Eighth Judicial
                   Dist. Court, 131 Nev. 909, 912, 362 P.3d 91, 94 (2015). However, when a
                   writ petition presents an opportunity to clarify an important issue of law
                   and doing so serves judicial economy, we may elect to consider the petition.
                   Id. Similarly, writ relief may be appropriate where the petition presents a
                   matter of first impression and considerations of judicial economy support
                   its review. Humboldt Gen. Hosp. v. Sixth Judicial Dist. Court, 132 Nev.
                   544, 547, 376 P.3d 167, 170 (2016).
                               Dekker's writ petition raises an important legal issue of first
                   impression with statewide importance—whether NRS 11.202s 2019
                   amendment extending the repose period allows a claim to proceed even if
                   the repose period in effect when the claim was filed barred that claim.
                   Additionally, clarifying which version of the statute of repose applies in this
                   situation serves judicial economy, as the action is in its initial stages and,
                   if successful, Dekker's argument would preclude CNLV from pursuing its
                   claims any further. We therefore elect to consider the writ petition.
                   The district court did not manifestly abuse or arbitrarily or capriciously
                   exercise its discretion by retroactively applying NRS 11.202s ten-year repose
                   period to CNLV's claims
                               Dekker argues that because CNLV filed suit before NRS
                   11.202s extended ten-year period took effect, the complaint was void ab

SUPREME COURT
      Of
    NEVADA
                                                          5
(01 1947A (24g9D
                initio and the district court erred by reviving it. Dekker further asserts
                that, in so doing, the district court violated its due process rights under the
                Nevada Constitution.3 CNLV argues that the district court correctly
                decided that the claims are timely under the ten-year statute of repose, as
                retroactively applied, and that Dekker has neither shown a vested right to
                be free from the claims under the former statute of repose nor demonstrated
                that the amendment is invalid under a rational basis review.
                            In the context of a writ petition, we generally review district
                court orders for manifest abuse or an arbitrary or capricious exercise of
                discretion. Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                193, 197, 179 P.3d 556, 558 (2008). However, "[s] tatutory interpretation is
                a question of law that we review de novo, even in the context of a writ
                petition." Id. at 198, 179 P.3d at 559. If the plain meaning of a statute is
                clear on its face, then this court does not look beyond the statutes language.
                Zohar v. Zbiegien, 130 Nev. 733, 737, 334 P.3d 402, 405 (2014).
                            Although statutes are generally applied prospectively only, a
                statute applies retroactively when legislative intent to do so is clear. See
                Pub. Emps. Benefits Program v. Las Vegas Metro. Police Dep't, 124 Nev.
                138, 154-55, 179 P.3d 542, 553 (2008) ("In Nevada, as in other jurisdictions,
                statutes operate prospectively, unless the Legislature clearly manifests an


                      3Dekker raises a third argument as well: that CNLV's complaint was
                void ab initio for failing to comply with NRS 11.258, which required CNLV
                to include with its complaint an attorney affidavit and an expert report
                supporting that a reasonable basis for filing the action exists. In finding
                the affidavit and expert report CNLV included with its complaint met NRS
                11.258s requirements, the district court carefully considered those
                documents, and we likewise have reviewed Dekker's arguments concerning
                the affidavit and expert report and conclude those documents are sufficient
                under the circumstances of this case.
SUPREME COURT
      OF
   NEVADA
                                                      6
O I947A
                   intent to apply the statute retroactively.. . . . [W]hen the Legislature
                   intends retroactive application, it is capable of stating so clearly."). In
                   amending NRS 11.202. the Legislature explicitly provided that the ten-year
                   repose period applies retroactively. Indeed, A.B. 421 expressly defines the
                   scope of the amendment's application, providing that the amendment
                    appl[ies] retroactively to actions in which the substantial completion of the
                   improvement to the real property occurred before October 1, 2019." 201.9
                   Nev. Stat., ch. 361, § 11(4), at 2268. Notably, too, the Legislature has twice
                   amended NRS 11.202s repose period: once in 2015 to decrease the period
                   from ten to six years, and again in 2019 to reinstate the ten-year repose
                   period.4 2015 Nev. Stat., ch. 2. §§ 17 & 22, at 17 & 21; 2019 Nev. Stat., ch.
                   361, § 7, at 2262. The 2019 amendment was intended to relieve prejudice
                   to Nevada landowners who were unaware of property damage that did not
                   manifest within the six-year repose period. Hearing on A.B. 421 Before the
                   Senate Committee on Judiciary, 80th Leg. (Nev., May 15, 2019). Applying
                   the statute retroactively thus comports with A.B. 421s express language
                   and legislative intent.
                               In this case, the fire station's date of substantial completion was
                   July 13, 2009, when the notice of completion issued. See NRS 11.2055
                   (explaining the date of substantial .cornpletion is when the final building
                   inspection is conducted, the notice of comoletiOn is issued, or the certificate
                   of occupancy is issued, whichever occurs later); Sornersett Owhers Ass'n



                         'Prior to 2015, the repose period varied frorn six to twelve years,
                   depending on the alleged defect. 1983 Nev. Stat. §§ 1-6, at 1237-39. We
                   note, however. the Senate Com mittee on Judiciary clarified that the
                   extended statute of repose did not affect any applicable statutes of
                   limitations. Hearing on A.B. 42]. Before the Senate Committee on
                   Judiciary, 80th Leg. (Nev., May 15, 2019).
SUPREME COURT
      OF
    NEVADA


(0) I947A 4siejo
                                                         7
Somersett Dev. Co., 137 Nev., Adv. Op. 35, 492 P.3d 534, 535 (2021)
(explaining substantial completion under NRS 11.2055 occurs when the
construction work is "sufficiently complete so that the owner can occupy or
utilize the improvement"). As the retroactivity provision provides that the
2019 amendment applies to actions based on improvements substantially
completed before the amendment went into effect, the extended repose
period applies to this action.
            As amended, NRS 11.202(1) provides that Inlo action rnay be
commenced . . . more than 10 years after the substantial completion."
(Emphasis added.) By its plain language, the statute allows an action to
proceed so long as it was filed within ten years of the date of substantial
completion. As an action based on improvements with a July 13, 2009,
substantial completion date, CNLV's July 11, 2019, complaint was timely
filed within the 2019 amendment's ten-year repose period. That complaint
was still pending when the amendment went into effect and thus was
subject to the new law. See, e.g., Gray v. First Winthrop Corp., 989 F.2d
1564, 1571 (9th Cir. 1993) (recognizing that a case is not final but remains
pending until the appellate process has been completed). When the district
court nevertheless dismissed the claims, CNLV properly filed a motion to
alter the judgment under NRCP 59(e).          AA Primo Builders, LLC v.
Washington, 126 Nev. 578, 582, 245 P.3d 1190, 1193 (2010) ("Among the
basic grounds for a Rule 59(e) motion are correcting manifest errors of law
or fact, newly discovered or previously unavailable evidence, the need to
prevent manifest injustice, or a change in controlling law." (internal
quotation marks and brackets omitted) (citing 11 C. Wright, A. Miller &
M. Kane, Federal Practice and Procedure § 2810.1, at 124-27 (2d ed.1995))).
Therefore, on its face, the action was not time-barred.



                                     8
                         The complaint was not void ab initio
                               Dekker nevertheless argues that dismissal was warranted
                   because CNLV's complaint was filed when NRS 11.202s six-year repose
                   period was still in effect, rendering the complaint void ab initio. We
                   disagree.
                               Something that is "void ab initie is "[n]ull from the beginning"
                   and cannot be validly further acted upon. Void ab Initio, Black's Law
                   Dictionary (11th ed. 2019); see Washoe Med. Ctr. v. Second Judicial Dist.
                   Court, 122 Nev. 1298, 1304, 148 P.3d 790, 794 (2006) (recognizing that,
                   when a complaint "is void ab initio, it does not legally exist and thus it
                   cannot be amended"). Generally, determining whether a court action is void
                   ab initio "involves the underlying authority of a court to act on a matter":
                               An order is void ab initio if entered by a court in the
                               absence of jurisdiction of the subject matter or over
                               the parties, if the character of the order is such that
                               the court had no power to render it, or if the mode
                               of procedure used by the court was one that the
                               court could "not lawfully adopt."
                   Singh v. Mooney, 541 S.E.2d 549, 551 (Va. 2001). Similarly, we have
                   recognized that a complaint alleging professional negligence is void ab initio
                   when filed without the required supporting affidavit because it is defective
                   and the courts are without authority to act upon it. See Washoe Med. Ctr.,
                   122 Nev. at 1303-04, 148 P.3d at 793-94 (concluding NRS 41A.071s
                   requirement that courts "shall dismiss" medical malpractice complaints
                   filed without an expert affidavit evidenced the Legislature's intent that
                   courts have no discretion with respect to a defective complaint's dismissal);
                   Szydel v. Markman, 121 Nev. 453, 461, 117 P.3d 200, 205 (2005) (explaining
                   that "NRS 41A.071 is jurisdictional in nature) (Hardesty, J. dissenting).
                   To the contrary, nothing in NRS 11.202 indicates the repose period is

SUPREME COURT
      OF
    NEVADA
                                                         9
tO, i947A .25rAD
                       jurisdictional and would render an untimely complaint void ab initio. See
                       Seey, U.S. Dep't of Labor v. Preston, 873 F.3d 877, 880-82 (11th Cir. 2017)
                       (recognizing that "when, as here, a statute speaks only to a claim's
                       timeliness, not to a court's power, it should be treated as non-jurisdictional"
                       (internal quotation omitted) and rejecting the argument that boilerplate
                       language, such as "No action may be commenced," limits a court's
                       jurisdiction). Moreover, Dekker fails to point to any authority concluding
                       that claims filed after expiration of the repose period renders the complaint
                       void ab initio.
                             Retroactive application does not violate Dekker's due process rights
                                    Dekker argues that permitting the 2019 amendment to NRS
                       11.202 to retroactively restore a time-barred claim would violate its due
                       process rights under the Nevada Constitution. In this, Dekker asserts that
                       it had a vested right to be free from construction defect claims six years
                       after the substantial completion date and that the Legislature's removal of
                       that right violated due process. Nevada's Due Process Clause mirrors its
                       federal counterpart, see U.S. Const. amends. V and XIV, § 1; Nev. Const.
                       art. 1, § 8(2), and Dekker thus urges us to look to federal law in resolving
                       its argument.5 See generally Hernandez v. Bennett-Haron, 128 Nev. 580,
                       587, 287 P.3d 305, 310 (2012) (recognizing that federal law is informative
                       as to the scope of Nevada's procedural due process guarantee).
                                    Although several jurisdictions appear to recognize substantive
                       rights under statutes of repose, Dekker does not point to any Nevada law



                             5For this reason, although Dekker also points to authority from other
                       states in which the local constitution affords greater due process protections
                       than the federal Constitution, we need not consider whether Nevada's
                       constitution extends greater protections.
SUPREME COURT
       OF
     NEvADA
                                                            10
al) I 947A   agSVga>
                characterizing statutes of repose as awarding an entitlement to be free from
                a stale claim. See, e.g.. Police & Fire Ref.. Sys. of City of Detroit u. IndyMac
                MBS, Inc., 721 F.3d 95, 109 (2d Cir. 2013); Sepmeyer v. Holman, 642 N.E.2d
                1242, 1245 (Ill. 1994); Sch. Bd. of City of Norfolk v. U.S. Gypsum Co., 360
                S.E.2d 325, 328 (Va. 1987); cf. Alsenz v. Twin Lakes Vill., Inc., 108 Nev.
                1117, 1123, 843 P.2d 834, 838 (1992) (discussing an accrued right of action
                as vested and subject to restriction on impairment). Regardless, even
                assuming, arguendo, that the running of a statute of repose creates• a vested
                right, Dekker's constitutional argument fails. To meet thie process
                requirements, the retroactive application of NRS 11.202 must be justified
                by a rational legislative purpoSe. See, e.g., Schaeffler Grp. USA, Inc. u.
                United States, 786 F.3d 1354, 1362 (Fed. Cir. 2015) (explaining that the
                retroactive application of a Statute does not offend due process when it is
                supported by a legitimate legislative purpose furthered by a rational
                means); 16B Am. Jur. 2d Constitutional Law § 964 (`While retroactive
                legislation must meet a burden not faced by legislation that has only future
                effects, the burden is met simply by showing that the retroactive application
                of the legislation itself is justified by a rational legislative purpose."). As
                explained above, the Legislature extended the repose period to reflect the
                timeframe in which these types of defects most often materialize and thus
                more fairly allow the pursuit of claims based on such defects. Accordingly,
                application of NRS 11.202s extended repose period does not offend due
                process. Thus, the action was not barred by the statute of repose, and the
                district court properly granted the motion to alter the judgment.
                                               CONCLUSION
                            We conclude that, as amended in 2019, NRS 11.202s extended

                ten-year repose period retroactively applies to CNLV's claims against

SUPREME COURT
                Dekker. The Legislature lengthened the statute of repose because the
        OF
     NEVADA


10) 1947A
                                                      11
shorter repose period prejudiced Nevada residents, and the Legislature
clearly intended the amendment to apply retroactively. Furthermore, as
amended, the plain language of NRS 11.202 allows a claim to be brought so
long as it was filed within ten years after the date of substantial completion
of the construction work, regardless of whether the claim would have been
barred under the previous six-year statute of repose at the time the
complaint was filed. Therefore, we conclude that CNLV's claims were
properly filed within the ten-year statute of repose. Accordingly, we deny
the petition for writ relief.




                                                                    J.
                                     Silver


We concur:


                                J.
Parraguirre


       /44043CA-P               J.
Stiglich




                                      12